Citation Nr: 0110497	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-19 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from August 1978 to 
August 1981. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to a TDIU.

The veteran was scheduled for hearings in April and October 
1999, for which he did not appear.  In August 1999, the 
veteran withdrew his request for a hearing.  

In March 2000, the RO denied the veteran's claim for service 
connection for PTSD as secondary to the service-connected 
disability of multiple sebaceous cysts on the face and scalp.  
The veteran did not appeal such determination.  

The veteran had filed claims for secondary service connection 
for psychiatric and joint disorders.  After a rating decision 
was issued in November 1996, the veteran filed a notice of 
disagreement was filed.  Thereafter, the RO issued a 
statement of the case in April 1997 and a supplemental 
statement of the case in June 1997.  However, as the veteran 
failed to file a timely substantive appeal, these claims are 
not in appellate status.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is service-connected for multiple sebaceous cysts 
of the face and scalp, which is rated as 50 percent 
disabling.  The veteran claims that his skin disability 
renders him unable to work.  

The claims file shows that the veteran was scheduled for a 
general medical examination on January 18, 2000, but that he 
did not appear for the examination.  However, it is not clear 
whether the veteran received notice of said examination.  
While the claims file contains notice of a letter to the 
veteran informing him of the January 18, 2000 examination, 
the date of the letter is January 28, 2000, ten days after 
the scheduled examination.  The record is ambiguous as to 
whether January 28, 2000, is the date of the initial letter 
to the veteran or the date on which a copy of the letter was 
printed.  In view of the ambiguos record, however, it cannot 
be presumed that the veteran received timely notice of the 
scheduled examination. 

Thus, the veteran's claim must be remanded to remedy this 
possible lack of notice.  The RO must schedule the veteran 
for a VA examination to properly assess the degree that the 
veteran's sebaceous cysts on the face and scalp (without 
regard to the claimant's nonservice-connected disabilities) 
affect his employability.  

Additionally, the United States Court of Appeals for Veterans 
Claims has indicated that questions as to the applicability 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), must be addressed by VA in 
the first instance.  Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent private medical 
treatment for his skin and his 
employability status, and the RO should 
request copies of all records associated 
with such treatment.  All VA medical 
records pertinent to his claims which 
have not been made of record should be 
associated with the claims file.  

3.  The RO should arrange for the veteran 
to be accorded a VA examination regarding 
his employability status.  A copy of the 
letter advising the veteran of the date, 
time and location of the examination MUST 
be placed in the claims folder.  Such 
tests as the examining physician deems 
appropriate should be performed.  All 
positive findings should be reported.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.  The examiner should 
state a medical opinion as to the degree 
the service-connected sebaceous cysts on 
the face and scalp, without regard to the 
claimant's nonservice-connected 
disabilities, interferes with the 
claimant's ability to work.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim for a TDIU.  In the event that 
the claim on appeal is not resolved to 
the satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




